Citation Nr: 0701433	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance (A&A) or on housebound 
status.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
his activities of daily living without regular assistance 
from another person. 

3.  The veteran does have a single disability ratable as 100 
percent disabling, but his additional disabilities are rated 
noncompensable.
 
4.  The veteran is not housebound in fact, as he is not 
substantially confined to his dwelling and immediate 
premises. 


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular A&A of another person or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 
3.352 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2006).  

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  38 
C.F.R. § 3.351(b).  In order to establish entitlement to 
special monthly pension based on the need for regular aid and 
attendance, the veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502, 1521; 38 C.F.R. §  3.351.  

Determinations as to need for A&A must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the appellant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of the 
appellant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a)(2006).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular A&A, not that 
there be a constant need.  Id.  Determinations that a veteran 
is so helpless as to be in need of regular A&A will not be 
based solely upon an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that it was 
mandatory for the VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.

If a veteran does not qualify for increased pension based on 
a need for A&A, increased pension may be paid if, in addition 
to having a single permanent disability rated as 100 percent 
under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or if the veteran is permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38  
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Here, it is not contended, or shown, that the veteran is a 
patient in a nursing home or that he is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  In this case, the veteran contends that he 
is entitled to SMP based on A&A, because he is unable to 
perform the routine activities of daily living (ADLs) and 
needs the assistance of another person to perform his ADLs 
due to the severity of his disabilities.  See Statement in 
Support of Claim dated in December 2003.

The veteran has no service connected disabilities.  His non-
service-connected conditions are as follows: schizophrenia, 
evaluated as 100 percent disabling; as well as a number of 
disorders evaluated as noncompensably disabling: left hand 
condition, residuals of a right knee condition, residuals of 
a heart condition with controlled hypertension, status post 
neck lipoma excision, hyperglycemia (controlled with diet), 
internal hemorrhoid, status post tonsillectomy, status post 
appendectomy.  His combined rating for his non-service-
connected conditions is 100 percent.

In addition to outpatient treatment records for the period of 
March 2003 to January 2004, the veteran was afforded a VA A&A 
examination in January 2004.  There is no suggestion that the 
results of that examination are no longer pertinent or 
otherwise inadequate for evaluation of the veteran's claim.  
The examiner reported that the veteran traveled to the 
examination with the aid of his wife, who drove.  He was not 
hospitalized or bedridden. He had no visual problems and 
appeared able to manage his funds.  During a typical day he 
attended to activities of daily living and the needs of 
nature without assistance.  He was clean and well groomed and 
could move his spine, trunk, neck, upper and lower 
extremities without restriction.  The examiner noted a 
history of schizophrenia and synovial effusion of the right 
knee.  Although the veteran reported a history of problems 
with his right knee, he demonstrated a normal gait and walked 
with adequate propulsion and balance and without deficit in 
weight bearing.  He was able to walk without mechanical 
assistance for approximately 30 minutes.  He was considered 
able to make and go to medical appointments and to the barber 
shop by himself.  He has not been shown to be substantially 
confined to his dwelling and immediate premises.  There was 
no evidence of diabetes mellitus.  Outpatient treatment 
records do not suggest a basis to challenge question the 
examination findings.  

Based on the foregoing evidence, the Board finds that the 
veteran is not so nearly helpless as to require the regular 
aid and attendance of another person.  In other words, the 
criteria for entitlement to special monthly pension on 
account of the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite his 
multiple health problems, the evidence does not show that he 
is housebound.  It does appear that he has a single permanent 
disability that is evaluated as 100 percent disabling, but he 
does not have an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling.  Moreover, neither the lay or medical evidence of 
record establishes or even suggests that the veteran is 
"permanently housebound" by reason of disability or 
disabilities.  Accordingly, the criteria for entitlement to 
an increased pension benefit based on housebound status have 
not been met.  See 38 U.S.C.A. § 1521(e) and 38 C.F.R. § 
3.351(d),

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of special monthly pension based upon the need for 
regular aid and attendance or on account of being housebound.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to special monthly pension, based upon need for 
regular aid and attendance or on account of being housebound, 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


